621 S.E.2d 741 (2005)
279 Ga. 869
In the Matter of Dakeer A. FARRAR.
No. S06Y0305.
Supreme Court of Georgia.
November 7, 2005.
*742 K. Gene Chapman, Assistant General Counsel State Bar, William P. Smith, III, General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary proceeding is before the Court on the report and recommendation of the special master that Respondent Dakeer A. Farrar be disbarred for violating Rule 8.4(a)(2) of Bar Rule 4-102(d) by pleading guilty in the Superior Court of Douglas County on June 6, 2005 to three counts of unlawful use of a communication device and one count each of the sale of marijuana, the sale of methylenedioxymethamphetamine, and trafficking in cocaine. Farrar acknowledged service of the petition for appointment of the special master and in accordance with Bar Rule 4-106, the special master conducted a hearing, at which Farrar did not appear.
We agree with the special master that Farrar violated his duty to the public and the legal system; that he knew he was engaging in illegal and dishonest conduct; and that the public and legal system sustained serious or potentially serious injury as a result of Farrar's crimes and convictions. We find in aggravation of discipline that Farrar had multiple offenses, and that there were no mitigating circumstances. Accordingly, we hereby order that the name of Dakeer A. Farrar be removed from the rolls of attorneys authorized to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.